Citation Nr: 1016271	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a lung disorder as 
due to asbestos exposure.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the RO.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in a January 2009.  A copy of the DRO 
hearing transcript is of record.  

The Board notes that the Veteran served aboard the USS 
Franklin during World War II.  The USS Franklin, an aircraft 
carrier, participated in multiple battles in the Pacific and 
suffered from kamikaze attacks resulting in many deaths and 
injuries.  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking a rating in excess of 50 percent for 
his service connected PTSD and service connection for a lung 
disorder as due to asbestos exposure while serving in Navy.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.   

In an August 2008 mental health outpatient note, the Veteran 
reported a lack of motivation to leave the house, feeling 
depressed, and frustrated with recurrent memories from his 
combat experience.  

During a January 2009 DRO hearing, the Veteran's service 
officer indicated that, shortly after the November 2007 VA 
examination, the Veteran's private physician suggested he 
seek counseling.  He subsequently underwent biweekly 
counseling through the VA (see page 2).  

Furthermore, the Veteran indicated that his symptoms of PTSD 
had worsened adversely affecting him to a higher degree than 
when he was originally seen (see page 3).  The Board notes 
that the only evidence of mental health treatment of record 
for the period beginning November 2007 to present is the 
August 2008 mental health note.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

As these records and other treatment records may supply 
information that supports the Veteran's claim for increase, 
an attempt to obtain these records should be undertaken.  

The Veteran was last afforded a VA psychiatric examination in 
November 2007.  A more current psychiatric examination is 
warranted in order to evaluate the severity of the service-
connected PTSD.  

The Board also notes that in a March 2004 private treatment 
record, the Veteran was diagnosed with chronic bronchitis and 
increased dyspnea with exertion.  In the April 2007 private 
treatment record, the Veteran was diagnosed with chronic 
obstructive pulmonary disease.  

In a March 2007 VA treatment note, the treating physician 
indicated that deep breathing caused the Veteran to cough 
sputum.  

The April 1991 chest X-rays from the Catholic Medical Center 
noted pleural thickening on the left side of the lungs.  A 
November 1991 X-ray study noted a zone of pleural thickening 
at the lateral aspect of the lower left thorax.  

In light of the fact that the Veteran served aboard the 
U.S.S. Franklin during combat, and was exposed to the smoke 
and debris as a result of the kamikaze attacks, the RO should 
schedule him for a VA examination to ascertain the current 
nature and likely etiology of the claimed lung condition, to 
include any due to asbestos exposure during active service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
PTSD, since September 2007.  

After securing any appropriate consent 
from the Veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him of this and 
request him to provide copies.  

2.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The reviewer is 
asked to provide detailed findings in 
terms of the general criteria for mental 
disorders.  

The examiner must review the additional 
medical records and assign a GAF, if 
possible, and explain what the assigned 
score represents.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  

3.  Then, the Veteran must be afforded a 
VA examination to determine the current 
nature and likely etiology of the claimed 
lung condition.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  

Based upon review of the entire record, 
the examiner must provide an opinion as 
to whether the Veteran suffers from a 
lung disability that as likely as not is 
due to asbestos exposure in the service 
or another event or incident of his 
active service.  

A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report must be typed.  

4.  The RO should notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following completion of indication 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and his accredited representative 
and afford them a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals







